Title: To Thomas Jefferson from John Bracken, 6 February 1807
From: Bracken, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Wmsburg 6 Feb. 1807
                        
                        Influenced by the same motives which some time ago led me to solicit your kind assistance in communicating
                            information to the heirs of our late common friend Mr. Belini, I have now again to request on the same subject your
                            co-operation. The enclosed letters contain a remittance by Bill of Exchange, & precluded as I am from all intercourse
                            with Italy, I know of no mode of conveyance but thro’ some of the State’s vessels to the Mediterranean, which are under
                            your direction. 
                  With all due respect & esteem I am Sir your most obedt. Servt.
                        
                            John Bracken
                            
                        
                    